 1
 2                                                                    JS-6
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION
11   DESHAWN D. DARBY,           ) Case No. 2:16-cv-08711-CAS (JDE)
                                 )
12                  Plaintiff,   )
                                 ) JUDGMENT
13                   v.          )
                                 )
14   LOS ANGELES COUNTY SHERIFF ))
     DEPT., et al.,              )
15                               )
                    Defendants.  )
16
17
18         Pursuant to the Order Accepting Findings and Recommendations of the
19   United States Magistrate Judge,
20         IT IS HEREBY ADJUDGED that this action is dismissed without
21   prejudice.
22
23   Dated: December 17, 2018
24
25
                                            CHRISTINA A. SNYDER
26                                          United States District Judge
27
28
